IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,583-01


                   EX PARTE RICARDO ANTONIO RUEBEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1177987-A IN THE 338TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to forty

years’ imprisonment. Applicant’s appeal to the Fourteenth Court of Appeals was dismissed. Rueben

v. State, No. 14-10-00345-CR (Tex. App.—Houston [14th Dist.] Feb. 1, 2011) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that appellate counsel was ineffective because appellate counsel failed

to file Applicant’s brief in his direct appeal, and appellate counsel told Applicant he needed to agree

to a dismissal so that counsel could file a writ of habeas corpus on Applicant’s behalf, which he

never did. Applicant has alleged facts that, if true, might entitle him to relief. Smith v. Robbins, 528
                                                                                                       2

U.S. 259 (2000); Ex parte Miller, 330 S.W.3d 610 (Tex. Crim. App. 2009). Accordingly, the record

should be developed and supplemented. The trial court is the appropriate forum for findings of fact.

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order appellate counsel to respond

to Applicant’s claim. The trial court shall further supplement the record with the Reporter’s Record

from the abatement hearing regarding Applicant’s appeal held in 2011. In developing the record,

the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether appellate

counsel’s performance was deficient and Applicant was prejudiced. The trial court may make any

other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 30, 2022
Do not publish